DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Nucleotide and/or Amino Acid Sequence Disclosures
	The amendment filed October 5, 2020, satisfies the requirements of 37 C.F.R. 1.821-1.825.

Claim Status
	Claims 20-47 are pending. Claim 20 was amended and claims 45-47 were added in the response filed July 20, 2020.
The rejection of claims 1-28 and 40-42 under pre-AIA  35 U.S.C. 102(a) and 102(e) as being anticipated by Miller (WO 2011/134998 A1) is withdrawn in view of the amendment filed July 20, 2020.
Applicant is advised that this application is in condition for allowance except for the non-statutory patenting rejection and the presence of claims 20-29  directed to an invention non-elected with traverse in the reply filed on December 8, 2017. Applicant is advised to cancel claims 20-29 and to file a terminal disclaimer over U.S. Patent No. 9,446,090 in order to place the case in condition for allowance.
Claims 45 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 20-28, 40-44 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,446,090 B2 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 3 of U.S. Patent No. 9,446,090 recites an aqueous composition for the prevention, inhibition, or treatment of infection comprising: a mixture comprising one or more synthetic, cationic polypeptide(s) with antimicrobial activity; and a second pharmaceutically-acceptable polymer that is not a synthetic, cationic polypeptide(s); wherein the amounts of the one or more synthetic, cationic polypeptide(s) and the second pharmaceutically-acceptable polymer are each at least about 100 g/mL based on the total volume of the aqueous composition; wherein the amount of the second pharmaceutically-acceptable polymer is at least about 10% by weight, based on the weight of the one or more synthetic, cationic polypeptide(s); wherein one or more of the synthetic cationic polypeptide(s) comprise a segment having a chain length of at least 40 amino acid residues; and wherein the synthetic, cationic polypeptide(s) and the second pharmaceutically-acceptable polymer are mutually miscible in water, wherein the synthetic cationic polypeptide(s) is characterized by at least one segment containing at least five consecutive cationic amino acid residues and at least one segment containing at least five consecutive hydrophobic amino acid residues. Therefore, the patented composition meets all of the structural limitations of the composition recited in instant claim 1.
U.S. Patent No. 9,446,090 does not claim a method of treating a biofilm. However, a claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use (Sun Pharmaceutical. Industries, Ltd.  v. Eli Lilly & Co., 611 F.3d 1381 (Fed. Cir. 2010))
in vitro at a total polymer concentration of 40 mg/ml or less. In addition, U.S. Patent No. 9,446,090 discloses at Figure 13 that K100(rac-L)20 and K100L40 at concentrations of 0.1-20 mg/mL are effective against P. aeruginosa biofilms in vitro (24 hour contact time) (see also col 10, lines 15-26). Application of these polypeptides and observation of their effectiveness requires selecting a site capable of supporting P. aeruginosa biofilms and treating the biofilm. Therefore, disclosure of inhibiting and disrupting biofilms in U.S. Patent No. 9,446,090 at least at claim 6, Figure 13, and col 10, lines 15-26 is not patentably distinct from the methods of treating biofilms recited in the instant claims 1 and 27.
With respect to claim 21, U.S. Patent No. 9,446,090 discloses applying the composition to wounds including surgical and trauma sites (i.e. acute wounds), diabetic foot ulcers (i.e. chronic wounds), and coating prosthetic devices or implants (i.e. foreign body) (see claim 15).
With respect to claim 22, U.S. Patent No. 9,446,090 claims coating of a prosthetic device or implant (see e.g. claim 15).
With respect to claims 23 and 24, U.S. Patent No. 9,446,090 discloses applying the composition to implantable or synthetic mesh in Figure 24. 
With respect to claim 25, claim 3 of U.S. Patent No. 9,446,090 recites a combination of cationic and hydrophobic segments.
With respect to claim 26, claim 1 of U.S. Patent No. 9,446,090 recites the second polymer.
With respect to claim 28, claim 5 of U.S. Patent No. 9,446,090 requires that the composition exhibit greater than 3 logs killing of S. epidermidis and E. coli at 100 µg/ml in 60 minute time-kill assays.
With respect to claim 40, claim 1 of U.S. Patent No. 9,446,090 requires that the synthetic cationic polypeptide(s) is characterized by at least one segment containing at least five consecutive 
With respect to claim 41, claim 1 of U.S. Patent No. 9,446,090 requires that the synthetic cationic polypeptide(s) is characterized by at least one segment containing at least five consecutive hydrophobic amino acid residues. It would be obvious to include isoleucine, leucine, valine and alanine as the hydrophobic amino acid residues because they are hydrophobic and naturally-occurring amino acid residues.
With respect to claim 42, claim 1 of U.S. Patent No. 9,446,090 requires that the composition comprise a second polymer that is not a cationic polypeptide, wherein the synthetic, cationic polypeptide(s) and the second pharmaceutically-acceptable polymer are mutually miscible in water.
With respect to claim 43, claim 1 of U.S. Patent No. 9,446,090 requires that the amounts of the one or more synthetic, cationic polypeptide(s) and the second pharmaceutically-acceptable polymer are each at least about 100 g/mL based on the total volume of the aqueous composition.
With respect to claim 44, claim 1 of U.S. Patent No. 9,446,090 requires that the amount of the second pharmaceutically-acceptable polymer is at least about 10% by weight, based on the weight of the one or more synthetic, cationic polypeptide(s).
With respect to claim 47, claim 7 of U.S. Patent No. 9,446,090 requires that the composition is further characterized by a barrier activity, as measured by a decrease in the diffusion rate of an anionic dye of more than 2 logs at a total polymer concentration of 40 mg/mL or less.
Response to Arguments
	In the response filed July 20, 2020, Applicant requested that this rejection be held in abeyance. The rejection is maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654